Citation Nr: 1411964	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-13 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for shortness of breath, to include as due to undiagnosed illness under the provisions of 38 U.S.C.A. § 1117.


REPRESENTATION

The Veteran represented by:    The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to November 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2007 of a Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In October 2008, the Veteran did not appear at a hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn. 38 C.F.R. § 20.704(d).

In March 2012 and November 2012, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Based upon information resulting from that development, and recent evidence received from the Veteran, with apologies to the Veteran, it has become necessary for the Board to again remand the claim once again.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2012 and November 2012, the Board remanded the case to the RO to obtain clarification from VA examiners regarding the Veteran's claim that he has a shortness of breath disability related to service, including whether it was due to undiagnosed illness.  

After the VA examiner provided an addendum dated in December 2012 to his report from the April 2012 VA examination, the Veteran submitted new evidence in October 2013.  The new evidence contained medical records covering the period from March 2006 to May 2006 and appear to be the office records of a private physician, Dr. B. Roman.  These records contain a pulmonary function test dated in March 2006.  The test results do not contain an interpretation of the results, although it appears a copy was available to the April 2012 VA examiner because he refers to a March 2006 pulmonary function test as normal.  A May 2006 note in Dr. Roman's records requests a referral to either Dr. Davis or Dr. Reeb for a pulmonary consultation because the Veteran had shortness of breath and an abnormal pulmonary function test.  Another note indicates that an appointment was made for the Veteran with Dr. Reeb in June 2006.  

It is unclear to the Board if the Veteran submitted the complete records from Dr. Roman.  Furthermore, it is unclear if the reference to an abnormal pulmonary function test refers to the March 2006 test documented in the file or another test resulting in the referral.  Finally, there are no records from Dr. Reeb.  The Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).

In addition, in the December 2012 addendum, the VA examiner refers to an April 2010 pulmonary function test, which is not in the file before the Board.  The test results and any reports/interpretations should be obtained and associated with the file.

In a similar manner, the VA examiner in July 2010 reports reviewing private hospital records occurring in September 2009 regarding a viral condition. The records are noted to have been placed in a temporary file.  Although the examiner summarized the information, the actual copies of these records are not part of the file before the Board.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran at the Cheyenne, Wyoming VAMC and associated outpatient clinics from January 2012 to the present and all VA pulmonary function tests including the April 2010 test referred to in the December 2012 addendum and the private hospital records reviewed by the July 2010 VA examiner.

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file

2.  Ask the Veteran to submit or authorize VA to obtain the complete medical records of Dr. B Roman as well as the records of Dr. Reeb, Dr. Davis, and any other private pulmonologist who saw the Veteran for complaints of shortness of breath as well as all non-VA pulmonary function tests.

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

3.  After the foregoing record development is completed, forward the Veteran's claim file to the same examiner who conducted the April 2012 VA examination and December 2012 addendum, or if unavailable, to have another appropriate VA examiner, to review the file.  The claims file should be made available to the examiner in conjunction with obtaining nexus opinions and/or examination.  If the examiner believes it is necessary, provide a VA examination in order to provide the requested opinions, such examination should be scheduled, and all testing should be conducted.  A complete rationale must be provided for any opinion offered.  The examiner is asked, after reviewing the records of Dr. B. Roman submitted in October 2013, and any additional records received since October 2013, whether there are any additions or corrections to the report of the April 2012 VA examination and December 2012 addendum.

4.  After the development requested is completed, readjudicate the claim for service connection for service connection for a shortness of breath disability.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


